Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 12/29/2021. As directed by the amendment: claims 1 and 5-6 have been amended, no claims have been withdrawn, claim 2 has been cancelled, and no new claims have been added.  Thus, claims 1 and 3-6 are presently under consideration in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  the acronym “CMT” at line 1 in the claim should be spelled out once.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, JR., et al. (US 20130316183 A1) in view of Stava (US 20060231540) and Kuusinen et al. (US 4,486,647).
Regarding claim 1, Kulkarni, JR., et al discloses a method (abstract) for welding a substrate (12, 32, 52, 62, i.e. superalloy materials typically include a high nickel or cobalt content.) (¶ 0006, 0028), in which CMT technology 54 (fig. 3, i.e. a cold metal arc welding) with a flux-cored wire (56, 66, i.e. a filler material) is used (¶ 0034, 0035), 
wherein in the interior of a sheath (57, 68) of the flux-cored wire (56, 66, i.e. a filler material) there is a flux (59, 70, i.e. flux material such as iron, nickel or cobalt based superalloys and/or powdered materials may include powdered metal alloy and/or flux materials) (¶ 0042) with a composition which clearly differs from a sheath material (e.g. nickel or cobalt or nickel-chromium or nickel-chromium-cobalt) of the sheath 57 (fig. 3) and a base the material (i.e. superalloy materials typically include a high nickel or cobalt content.) of the substrate (12, 32, 52, 62) to be welded (¶ 0033, 0034).
Kulkarni, JR., et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the sheath of the flux-cored wire includes a solder material and the flux comprises a mixture of the solder material and base material of the substrate to be welded, wherein the solder material has with respect to the base material a lower melting point temperature by at least 10 K, or by at least 20 K.
However, Stava teaches wherein the sheath 54 (fig. 2B) of the flux-cored wire includes a solder material 56 (fig. 2B, i.e. flux core material) and the flux (i.e. flux material) comprises a mixture of the solder material and base material (i.e. material 
Moreover, Kuusinen teaches wherein the solder material (i.e. aluminum filler) has with respect to the base material (i.e. titanium) a lower melting point temperature by at least 10 K, or by at least 20 K (col. 3, lines 16-35; col. 4, lines 25-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such solder material melting temperature as set forth above, as suggested and taught by Kuusinen, for the purpose of  obtaining a good welded joint.
With respect to claim 3, Kulkarni, JR., et al. in view of Stava and Kuusinen et al. discloses the limitations of the claimed invention as set forth above of which Kulkarni further discloses in which through-cracks are welded (¶ 0045).
With respect to claim 4, Kulkarni, JR., et al. in view of Stava and Kuusinen et al. discloses the limitations of the claimed invention as set forth above of which Kulkarni further discloses in which a thermal treatment (i.e. heat treatment) is carried out as a final process, in which a soldering of the welded location is performed (¶0044, 0049, 0052).
claim 5, Kulkarni, JR., et al. in view of Stava and Kuusinen et al. discloses the limitations of the claimed invention as set forth above of which Kulkarni further discloses welding a wall (140) of a turbine component (i.e. a gas turbine engine vane) having a nickel-based superalloy (¶ 0053).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, JR., et al. (US 20130316183 A1) in view of Stava (US 20060231540) and Kuusinen et al. (US 4,486,647) as applied to claim 1 above, and further in view of Saito et al (US 4,593,174).
Regarding claim 6, Kulkarni, JR., et al. Stava and Kuusinen et al. discloses all the limitations of the claimed invention as set forth above, except for in which a proportion of the solder material (i.e. core ingredient) in the flux is at least 10% by weight.
However, Saito et al. teaches in which a proportion of the solder material in the flux is at least 10% by weight (col. 12, lines 5-6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such proportion of solder material in the flux as set forth above, as suggested and taught by Saito, for the purpose of preventing the weld solidification cracking (col. 1, lines 53).

Response to Amendment
Applicant’s amendments have overcome Drawings Objection from previous Office Action.  However, Claim Objection and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection have not overcome as set forth above.
Since Applicant’s amendments to claim 1 to further include new features such as changing “from the material of the wire to a base material of the substrate” and the limitations of claim 2 incorporated into claim 1 have changed the scope of claim 1.  Therefore, a new reference is needed.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive because the amendments have not entered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KET D DANG/Examiner, Art Unit 3761       

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761